Citation Nr: 1748249	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) on a schedular basis as of June 11, 2012.

2.  Entitlement to a TDIU on an extraschedular basis prior to June 11, 2012.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1990 to May 2001.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied increased ratings for the Veteran's service-connected knee disabilities.

The Veteran appealed the denial for higher ratings, and he testified at a May 2010 hearing before one of the undersigned Veterans Law Judges (VLJ) as part of that appeal.  Those claims were ultimately decided in an April 2013 Board decision.  In a part of that decision, however, the Board noted that the Veteran had indicated on multiple occasions, including in his May 2010 hearing, that he was unable to work due to his service-connected knee conditions.  When the record raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then a TDIU claim is raised as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board remanded this TDIU claim in April 2013 for additional development.  In May 2015, the claim was again remanded by the Board as it was found to be inextricably intertwined with a separate appeal the Veteran had filed for a request to reopen a previously denied claim for service connection for a lumbar spine condition.  

In August 2016, the Veteran testified before another of the undersigned VLJs regarding the claim for a TDIU.  VA regulations require that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  Notably, the Veteran declined the opportunity to testify at a third hearing in correspondence dated March 2017.  

This case was last before the Board in April 2017, when the TDIU claim was again remanded for additional development and clarification.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU prior to June 11, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran meets the schedular requirements under 38 C.F.R. § 4.16(a) beginning June 11, 2012.

2.  For the period beginning June 11, 2012, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met, beginning June 11, 2012.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA provided adequate notice in letters sent to the Veteran in September 2010, January 2011, and May 2014.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file, and VA provided adequate examinations.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

In this case, the Veteran's service-connected disabilities include right knee degenerative joint disease, rated at 30 percent; right knee chondromalacia patella, rated at 10 percent; right knee limitation of extension, rated at 10 percent; left knee soft tissue irritation, rated at 0 percent prior to June 11, 2012, and 10 percent thereafter; bilateral hearing loss, rated at 0 percent; tinnitus, rated at 10 percent; and a chronic low back strain, rated at 20 percent.  The Veteran's right knee degenerative joint disease, right knee chondromalacia patella, and right knee limitation of extension all affect a single body system; thus, they are considered to be a single disability, and as of June 11, 2012, these ratings combined equaled 40 percent.  Further, as of June 11, 2012, the Veteran's combined rating of all his service-connected disabilities equaled 70 percent.  Thus, the Veteran meets the schedular requirements under 38 C.F.R. § 4.16(a) since June 11, 2012.

The evidence indicated the Veteran is not currently working; the Veteran's last reported full-time employment was as a heating, ventilation, and air conditioning (HVAC) mechanic for VA from July 2003 to March 2010.  Additionally, the record showed the Veteran has past full-time employment as a housekeeper.  The record also showed the Veteran has a high school education, and reported he had taken some courses towards an associate degree in information technology security, but never completed the degree.  

In December 2010, the Veteran's employer verified his last date of work was March 26, 2010.  Further, records from the Office of Personnel and Management (OPM) dated March 2011 showed the Veteran was approved for disability retirement, and was found to be disabled from his position as an equipment mechanic due to his lumbar spine and bilateral knee disabilities.  Additionally, records showed that in November 2010, the Veteran's vocational rehabilitation was discontinued due to inability to consistently engage in training as a result of chronic pain and difficulty ambulating.  Further, VA records from July 2013 included a statement that the Veteran cannot work because of the pain in his knees.  

In December 2014, VA examiners opined that the Veteran's knee conditions, as well as his bilateral hearing loss and tinnitus, would not impact his ability to work, as he was capable of sedentary or light labor.  These VA examiners, however, did not consider the impact the Veteran's lumbar spine disability would have on his ability to perform sedentary or light labor; further, although there is some indication in the record that the Veteran has completed some information technology courses, there is no indication that the Veteran's work experience, as discussed above, would qualify him for sedentary employment.  

Consequently, after resolving any reasonable doubt in favor of the Veteran, the Board awards TDIU beginning June 11, 2012, the date on which he meets the schedular standards.  In reaching this conclusion, the Board has appropriately applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU beginning June 11, 2012, is granted.


REMAND

The Board notes that prior to June 11, 2012, the Veteran has more than one disability, and these disabilities do not combine to meet a disability percentage of 70 percent or more.  Therefore, prior to June 11, 2012, the Veteran does not meet the schedular criteria for TDIU and the Board is precluded from assigning TDIU in the first instance.  See 38 C.F.R. § 4.16(a).  Regardless, the evidence-particularly his employer's verification that he last worked full-time in March 2010 and the March 2011 OPM record that stated the Veteran was found to be disabled from his position as an equipment mechanic due to his lumbar spine and bilateral knees-indicate that the Veteran's back and knee disabilities rendered him unable to participate in employment prior to June 11, 2012.  Consequently, the Board finds that a remand is necessary in order to refer the case to the Director of Compensation for an appropriate opinion under 38 C.F.R. § 4.16(b).  

Also, on remand, the AOJ should ensure all VA treatment records have been obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (b), (c); 
38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Gainesville VA Medical Center or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The AOJ should refer the case to the Director of Compensation for adjudication of entitlement to an extraschedular TDIU prior to June 11, 2012, under 
38 C.F.R. § 4.16(b).

3.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU prior to June 11, 2012.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________                 ______________________________
                 M. TENNER		          JAMES L. MARCH
           Veterans Law Judge,  	         	           Veterans Law Judge,
       Board of Veterans' Appeals		      Board of Veterans' Appeals




____________________________________
J. HAGER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


